                                        C'




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                            NO. 4:18-CR-00042-D

UNITED STATES OF AMERICA

              V.

JAMES RANDOLPH WILLIAMS, JR. :

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on December 3, 2018, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in a knowing violation of 18

U.S.C. §§ 922(g)(l) and 924, to wit:

          •   Kel-tec P32 .32 caliber pistol, serial number CL596, and

          •   Any and all related ammunition, including but not limited to, Five

              rounds of .32 caliber ammunition, PAC 32 auto ammo, brass;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1. That based upon the Memorandum of Plea Agreement as to the defendant,

the United States is hereby authorized to seize the above-stated personal property,

                                             1
and it is hereby forfeited to the United States for disposition in accordance with the

law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance

with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the defendant up?n

entry.

         2. That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

         SO ORDERED. This -----5: day of       A,-p!1i f J:Y-;f 2019.



                                 JAMES C. DEVER, III
                                 United States District Judge




                                           2
